Citation Nr: 1215541	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for cervical spine degenerative disc disease.

2.  Entitlement to a compensable evaluation for internal hemorrhoids.

3.  Entitlement to service connection for an inguinal hernia.

4.  Entitlement to service connection for chronic strain of the lumbosacral spine, claimed as back pain.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Also on appeal was the issue of entitlement to nonservice-connected pension.  However, the RO granted nonservice-connected pension in April 2008.  As this represents a full grant of the benefits sought with respect to this issue, it is no longer on appeal and will not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

An inquiry to the Social Security Administration (SSA) by VA in November 2006 revealed that the Veteran's claim for SSA benefits had been denied.  However, in June 2007, the Veteran submitted to the RO a copy of a SSA Notice of Award letter awarding him disability benefits beginning in October 2006.  The Veteran did not identify the basis for the grant of disability benefits and it is not evident from the Notice of Award letter.  Moreover, it does not appear that the RO has made any attempt to obtain the Veteran's SSA medical records, or a copy of the disability determinations. 

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F. 3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments). 

Here, there is a reasonable possibility that the SSA disability determinations and records are relevant to all of the Veteran's pending claims and they should be obtained.  See Golz and Murincsak, both supra; 38 C.F.R. § 3.159(c)(2).

In addition, further development by way of medical examinations is warranted for some of the issues.  In this regard, as to the claim for service connection for a lumbosacral disability, a VA examiner in October 2006 negated a nexus between the Veteran's present low back disability and service on the basis that he could not find any indication of low back pain in service.  However, the Veteran's service treatment records show that he complained of back pain in June 1976 and April 1977, and was assessed in June 1976 as having "lower back ache".  Findings in April 1977 revealed pain upon palpation L1, L-5.  Thus, as the basis of the October 2006 VA examiner's opinion appears contrary to the evidence, the Veteran should be afforded a new examination containing a nexus opinion that addresses the relevant evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided).

Regarding the increased rating claims for cervical degenerative disc disease and hemorrhoids, VA last evaluated the Veteran for these disabilities in October 2006.  The Veteran has disagreed with the findings on the examination report and asserts that his symptoms are worse than reflected on the report thus warranting higher evaluations.  See June 2007 Notice of Disagreement and June 2008 substantive appeal (VA Form 9).

The United States Court of Appeals for Veterans Claims has held that where a veteran claims that a disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Thus, in light of some indication that the Veteran's cervical and hemorrhoid disabilities are manifested by symptoms not indicated on the October 2006 examination report and because this examination was conducted several years ago, the Board finds that new examinations are necessary to reach a decision in these claims. 

Based on the foregoing, the case is REMANDED for the following action:

1.  Make as many requests as are necessary to obtain the Veteran's SSA records and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile. 

If such a finding is made, document such finding in the claims file. 

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the etiology of his claimed low back disability.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review. 

The examiner should identify all low back disabilities and indicate whether it is as least as likely as not (50 percent probability or more) that any such diagnosed disability(ies) is(are) related to service or proximately related to or aggravated by (i.e., increased in severity due to) a service-connected disability. 

A complete rationale should accompany any opinion provided. 

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

3.  Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his cervical and hemorrhoid disabilities.  The examiners are requested to review the claims file, and following their review and the physical examination, they should report complaints and clinical findings pertaining to the conditions in detail.  All indicated tests and studies should be performed, documented and interpreted.  

4.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


